On Motion to Dismiss.
PROYOSTY, J.
[1] The defendant company is a Delaware corporation. The present suit is for the appointment of receivers to have charge of its property and affairs in this state. The receivers were appointed; all the property was sold; the receivers filed an account, and the account was homologated by judgment; from this judgment the court granted an appeal to this court, on the petition of the defendant company, represented by counsel. The receivers moved to dismiss the appeal, on the ground that the board of directors of the company had ordered the appeal to be abandoned. The right of the company to abandon the appeal was challenged by the attorney who had taken it, on the ground that it had been taken by virtue of a contract entered into by the company with one of its creditors, and of an ^irrevocable power of attorney given to this creditor. This court thereupon remanded the ease to the trial court for testimony to be taken on that point. This testimony has not yet been taken. Counsel for appellant would impute the delay to the counsel for appellees, and counsel for the appellees seek to exonerate themselves on various grounds. A receiver has now been appointed at the home of the company, and this receiver opposes the dismissal of the appeal. Under these circumstances we can see no good reason why the appeal should be dismissed. Accordingly,
The motion to dismiss is denied.